Title: Jean Luzac to John Adams: A Translation, 14 September 1780
From: Luzac, Jean
To: Adams, John


      
       Sir
       Leyden, 14 September 1780
      
      I have finished reading the pamphlet, about which you asked my opinion. The style is excellent and it is only in the first eight or ten pages that I found some obvious, but easily correctable errors in language. As to content, it is well reasoned and, although the author’s vivid imagination may have led him to exaggerate somewhat the consequences of the American Revolution, I am nevertheless convinced that at their heart his ideas are sound and that his principles, no less than his views on the future, deserve the attention of the Philanthropes. I believe, therefore, that this pamphlet fully merits publication and that it can only inspire favorable sentiments toward the interests of America. I would be less than honest, however, if I did not disclose to you a slight misgiving that I have on this subject. The author depicts with bold strokes the revolution that American independence will bring to the European commercial system, but in the picture that he paints Russia is deprived of its exclusive trade in ships timbers and naval stores; Sweden of its trade in iron; and Holland of its carrying trade and monopoly of spices &c. I fear that many might be frightened by this prospect. It is true that the author endeavors to prove that this competition, this general liberty, this reduction of all nations to a common level would be beneficial; that the possession of distant colonies is detrimental; that the advantages attributed to exclusive trade stem only from a prejudice, etc.; but, sir, these prejudices are too deeply ingrained not to remain a powerful force today. I, myself, in pleading the cause of America and emphasizing Europe’s interest in its independence, have encountered, twenty times at the very least, the following argument from sensible, well educated people: “Yes, but if America becomes independent it will one day dictate the law to Europe; it will strip us of our islands and our colonies in Guiana, take all of the West Indies and swallow up Mexico, even Peru, Chile, and Brazil; it will take over our carrying trade; it will repay its benefactors with ingratitude etc.” I have always responded with the same principles as our author, but I nevertheless remain convinced that this jealousy influences many people here, and whoever understands the selfishness that unfortunately forms the basis for so much policy will fear that it may have its effect on the northern powers. It would be a pity, however, to emasculate the pamphlet, for it seems to me that in a preface one could cast a veil over the naked truths that might offend certain eyes. If you are agreeable, sir, I would gladly assume the post of publisher and could easily find a bookseller. But in that case I would appreciate, if possible, having the original pamphlet.
      Please forgive me for not yet returning the Pennsylvania gazettes. We received some others from another source and, as our paper cannot print everything at once, I plan to publish them sequentially in a manner that I trust that you will approve. You will find some examples in the enclosed sheets, together with the beginning of the translation of the address of the convention of Massachusetts Bay.
      Count Sarsfield, who has honored me with a visit, requested that I send the enclosed letter. My family presents its respects and I pray that you will be persuaded of the respectful and particular consideration with which I am, sir, your excellency’s most humble and most obedient servant.
      
       J: Luzac
      
     